DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
 
Claim Status
	Applicant’s reply filed on 1/27/2021 is acknowledged. Claims 1, 6-7, 17, 19-22, 47-58 are pending and under examination. Claims 20 and 50 have been amended. 

Information Disclosure Statement
	Applicant’s IDS submitted on 1/27/2021 has been acknowledged and considered.  A signed copy is attached hereto.

Rejections Withdrawn
	All ODP rejections have been withdrawn in view of Applicant’s submission of a terminal disclaimer.
	Rejection of claims 50, and 53-58 under 35 U.S.C. 103 as being unpatentable over Tizona (US20190062448, published 2/28/2019) further in view of Igenica (WO2016073845, published 5/12/2016) is withdrawn in view of Applicant’s amendments.

New Ground(s) of Rejection Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 50-53 and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Tizona (US20190062448, earliest effective filing date 7/31/2017) further in view of Taylor (Gynecol Oncol. 2014 Jul;134(1):68-72., published online 4/24/2014) as further evidenced by CDC (CDC, “What Is Colorectal Cancer”) and Hato (Clin Cancer Res., published 6/1/2014).
	Tizona teaches a method of treating a human subject suffering from cancer, comprising the step of administering to the subject a pharmaceutical composition comprising an effective amount of an anti-CD39 antibody (Claims 1, and 21-26). Tizona further teaches that the anti-CD39 antibody comprises a heavy chain with a SEQ ID NO: 255 and a light chain with a SEQ ID NO: 256 (Claim 51, (a)). SEQ ID NO: 255 of Tizona comprises the instantly claimed HCDR1, HCDR2, and HCDR3, which are Applicant’s SEQ ID NOs: 83, 84, and 85, respectively (See below). SEQ ID NO: 256 comprises instantly claimed LCDR1, LCDR2, and LCDR3, which are Applicant’s SEQ ID NOs: 86, 87, and 88, respectively. 

Sequence Alignment between Tizona SEQ ID NO: 255 and Instant SEQ ID NOs: 83, 84, and 85

    PNG
    media_image1.png
    663
    549
    media_image1.png
    Greyscale

	Tizona teaches that anti-CD39 antibodies are useful for the treatment of cancers such as ovarian cancer, gastric cancer, lung cancer, colon cancer, and esophageal cancer (paragraphs [0379]-[0380]).
	Tizona further teaches that CD39 expression is increased in ovarian cancer (paragraph 0005).
	Tizona does not teach administering an agent or treatment that induces the extracellular release of ATP from tumor cells, wherein the agent is a platinum agent; wherein the agent is oxaliplatin; wherein the agent or treatment that induces the extracellular release of ATP is not conjugated to the anti-CD39 antibody, and wherein the individual has a cancer that has relapsed or progressed following a prior course of treatment with: (i) an agent capable of inducing the extracellular release of ATP from tumor cells or (ii) a platinum agent, a taxane or a PARP inhibitor.
	These deficiencies are made up for by Taylor.
	Taylor teaches oxaliplatin can be used to treat progressive or recurrent epithelial ovarian cancer (EOC) with a reasonable chance of disease response, even in a heavily pre-treated population and in patients with prior platinum hypersensitivity reaction (Page 71, right column, paragraph above Table 5). 
	Taylor further teaches that oxaliplatin is approved for the treatment of colorectal cancer. As evidenced by CDC, Colorectal cancer is a disease in which cells in the colon or rectum grow out of control. Sometimes it is called colon cancer, for short. 
	As evidenced by Hato, platinum compounds induce the release of ATP from the apoptotic cell in the extracellular space (Figure 1). 
	Thus, it would be obvious modify the method of Tizona to further comprise an additional step of administering oxaliplatin to treat ovarian cancer in a heavily pre-treated population and in patients with prior platinum hypersensitivity reaction, as taught by Taylor. One would have been motivated to do so because combination of therapies is more potent and effective at treating cancer than a single therapy. Tizona teaches that anti-CD39 antibodies are useful for the treatment of cancers such as ovarian cancer, and that CD39 is specifically overexpressed in ovarian cancer. Taylor teaches that oxaliplatin is also used to treat ovarian cancers. As both anti-CD39 antibodies and oxaliplatin were each known to treat ovarian cancers, one of ordinary skill in the arts would have had a reasonable expectation of success that combining these treatments would result in an effective treatment of ovarian cancers. Further, oxaliplatin is a platinum compound, and as evidenced by Hato, would necessarily induce the release of ATP from the apoptotic cell in the extracellular space.
	It would have been further obvious to modify the method above as taught by Tizona and Taylor, to specifically treat colon cancer, as anti-CD39 antibodies and oxaliplatin are both known to also treat colon cancers. One of ordinary skill in the arts would have been motivated to do so as to more effectively treat specifically colon cancers, and would have had a reasonable expectation of success that a combination treatment of two therapies already known to treat colon cancers would be effective.

2.	Claims 50-58 are rejected under 35 U.S.C. 103 as being unpatentable over Tizona (US20190062448, earliest effective filing date 7/31/2017) further in view of Taylor (Gynecol Oncol. 2014 Jul;134(1):68-72., published online 4/24/2014) and Igenica (WO 2016/073845, published 5/12/2016) )as further evidenced by CDC (CDC, “What Is Colorectal Cancer”) and Hato (Clin Cancer Res., published 6/1/2014).
	The teachings of Tizona and Taylor in regards to claims 50-53 and 55-58, are discussed supra.
	Tizona and Taylor do not teach the agent that induces the extracellular release of ATP from tumor cells is administered 1 to 48 hours after the administration of the antibody that is capable of binding and inhibiting the ATPase activity of CD39.
	This deficiency is made up for by Igenica.

Igenica teaches that an anti-CD39 antibody can be used in combination with one or more therapies with therapeutic agents (paragraph [0096]). Igenica further discloses that the therapeutic agent is a chemotherapeutic agent (paragraph [0012]) such as oxaliplatin (paragraph [0055]). Igenica teaches that a first therapy can be administered 1 hour, 2 hours, 4 hours, 6 hours, 12 hours, 24 hours, 48 hours, before or after the administration of a second therapy to a subject which had, has, or is susceptible to a CD39 -mediated disease (paragraph [0096]).
It would have been obvious to one of ordinary skill in the art to modify the method of treating a human subject suffering from cancer to treat an individual that has a cancer with the specific anti-CD39 antibody in combination with oxaliplatin as taught by Tizon and Taylor, to further comprise a step wherein the agent is administered 1 to 48 hours after the administration of the anti-CD39 antibody, as taught in Igenica. One would have been motivated to do so to reduce the progression of the disease by using an art-known dosage regimen for combination therapies involving anti-CD39 antibodies.
One of ordinary skill in the art would have had a reasonable expectation of success of using the dosing schedule, as taught in Igenica, which was already known to be effective for combination therapies in an individual that has a cancer.

Conclusion
3.	Claims 1, 6-7, 17, 19-22, and 47-49 are free of the art.
4.	Claims 50-58 are rejected.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643   

/HONG SANG/Primary Examiner, Art Unit 1643